Citation Nr: 1104050	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-10 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 
1968, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San, Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The only competent medical opinion on point reflects sound 
medical reasoning and judgment based on a review of the Veteran's 
medical history, his tests and laboratory studies and his 
examination.  It provides affirmative evidence to the contrary 
showing that his diabetes is due to chronic pancreatitis due to 
alcohol abuse; and that it is not due to his exposure to 
herbicides in Vietnam.  

2.  The Veteran's diabetes mellitus, Type II, is not the result 
of disease or injury during his active service.  

3.  Diabetes mellitus was not manifested to any degree within the 
first year after the Veteran completed his active service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in December 2007 the RO provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The initial notice letter was 
provided before the adjudication of his claim in March 2008.  The 
December 2007 letter also provided notice regarding potential 
ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has complied with the notice requirements of 
VCAA and has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, the 
Board may decide the appeal without a remand for further 
notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records, including VA clinical records and private 
medical records have also been obtained.  The Veteran has had a 
VA examination and a medical opinion has been obtained.  He has 
declined the offer of a hearing.  All Spanish documents have been 
translated into English.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service-Connection

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2010); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Diabetes mellitus may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  

If a veteran was exposed to an herbicide agent during active 
service, listed diseases, including type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes) shall be 
service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e) (2010).  

The regulation defines "herbicide agent" and requires that the 
disease subject to the presumption be manifest to at least 10 
percent.  It provides that a veteran who served in the Republic 
of Vietnam from January 9, 1962 to May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during service.  
38 C.F.R. § 3.307(a)(6).  In this case, the evidence shows the 
Veteran was in Vietnam during the relevant time period, there is 
no affirmative evidence that he was not exposed to herbicide 
agents and there is no dispute that the diabetes mellitus is at 
least 10 percent disabling.  

The presumption of service-connection can be rebutted and the 
regulation providing the presumption specifically requires that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  That regulation provides that evidence which may 
be considered in rebuttal of service incurrence of a disease 
listed in § 3.309 will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease, and medical judgment will be exercised in 
making determinations relative to the effect of intercurrent 
injury or disease.  The expression "affirmative evidence to the 
contrary" will not be taken to require a conclusive showing, but 
such showing as would, in sound medical reasoning and in 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d) (2010).  

Discussion

The service treatment records do not show any diagnosis of 
diabetes, findings of elevated blood sugar, or sugar in the 
urine.  On examination for separation from service, in September 
1968, a physician found the Veteran's endocrine system to be 
normal.  Urinalysis disclosed a specific gravity within normal 
limits and was negative for albumin and sugar.  No physician or 
other medical professional has identified anything in service as 
being an early manifestation of the Veteran's diabetes mellitus.  

There is no competent medical evidence that diabetes mellitus was 
manifested to any degree within the year after the Veteran 
completed his active service.  

A VA social work note, dated in January 1995, shows the Veteran 
was being referred to a community alcoholic program by a 
psychiatrist.  A consultation report, dated in January 1995, 
shows the Veteran had a long history of alcoholism and was being 
referred to a psychiatrist by another physician.  The assessment 
was chronic alcoholism and treatment was recommended.  Subsequent 
VA clinical notes referenced the Veteran's alcohol abuse.  

The Veteran was treated at a VA facility in March and April 2005.  
The diagnosis was acute pancreatitis.  About a week later, he 
returned for follow-up and back complaints.  

VA clinical notes reflect an admission in September 2007 for a 
diagnosis of pancreatitis.  In October 2007, there was a fasting 
blood sugar of 131.  An October 2007 VA social work note shows 
the Veteran had been hospitalized several times for chronic 
pancreatitis.  On follow-up in December 2007, extensive 
laboratory studies were reviewed.  The assessment included 
diabetes mellitus and status post pancreatitis.   

The Veteran was afforded a VA examination for diabetes mellitus 
in February 2008.  The Veteran's medical history was reviewed.  
It was noted that Vietnam service was confirmed.  The onset of 
diabetes was at age 60 (the Veteran's age at the time of the 
examination was 61).  He had been hospitalized on multiple 
occasions due to alcoholic pancreatitis and there was evidence of 
chronic pancreatitis by radiographic studies.  From 2005 to 2007, 
he had been hospitalized 12 times with pancreatitis; the last 
being in September 2007.  In none of the hospitalizations had he 
been treated for diabetes.  In October 2007, he was diagnosed as 
having diabetes by his primary clinic provider after two fasting 
glucose tests above 126 mg/dl.  He was started on medication and 
his glycemia had been stable.  It was noted that he had 
hypertension since 1997.  In 1998, he had a myocardial infarction 
and angioplasty.  He had cerebrovascular accidents in 2002 and 
2007.  Carotid artery obstruction was revealed by Doppler 
studies.  He had impotence for 2 to 3 years.  He admitted to 
being a chronic smoker and chronic alcoholic, but stopped 
drinking 5 months earlier.  

The Veteran was examined and laboratory studies were reviewed.  
There was a diagnosis of Type 2 diabetes.  Other diagnoses 
included the notation of electromyographic evidence of peripheral 
neuropathy in both lower extremities.  Other conditions and their 
relationship to the Veteran's diabetes were discussed.  It was 
commented that the etiology of the diabetes was most likely the 
chronic pancreatitis due to chronic alcohol abuse.  The examining 
physician wrote that the diabetes was most likely caused by or a 
result of chronic pancreatitis and less likely as not (less than 
a 50/50 probability) caused by or the result of Agent Orange 
exposure during service.   

Conclusion

The Veteran asserts that his pancreatitis did not cause his 
diabetes.  He notes that some people have pancreatitis without 
having diabetes.  As a lay witness, the Veteran does not have the 
training and experience to provide a competent medical opinion as 
to the etiology of his medical conditions.  In this case, VA 
fulfilled its duty to obtain a medical opinion as to the etiology 
of the Veteran's diabetes.  The report is summarize in pertinent 
part above, but it is very long, detailed, and thorough; and 
therefore, persuasive.  That opinion is against the claim.  It is 
the only competent opinion as to etiology and there is no 
competent medical opinion to contradict it.  Moreover, it meets 
the regulatory standard to rebut the presumption of soundness.  
That is, it is evidence of a nature usually accepted as competent 
to indicate the time of existence or inception of disease.  It is 
based on a detailed review of the Veteran's medical history, 
review of pertinent tests and laboratory studies, and examination 
of the Veteran himself.  Thus, it reflects sound medical judgment 
and reasoning in making determinations relative to the effect of 
intercurrent injury or disease.  It is "affirmative evidence to 
the contrary" showing what would, in sound medical reasoning and 
in consideration of all evidence of record, support a conclusion 
that the diabetes was not incurred in service.  Consequently, as 
the only medical opinion is competent and meets the standard for 
affirmative evidence to the contrary, we must conclude that the 
evidence is sufficient to rebut the presumption that the 
Veteran's diabetes is the result of his exposure to Agent Orange 
while serving in Vietnam.  Therefore, as the preponderance of 
evidence is against the claim, the benefit of the doubt doctrine 
is not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service-connection for diabetes mellitus is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


